EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Brian J. Hubbard on 8/17/2022.
The application has been amended as follows: 

In the claims filed on 11/15/2021:

1.-22. 	(Previously Canceled)
23. 	(Previously Presented) A computer-assisted surgical system, comprising: 
an end effector having an attached tracker; 
an actuation unit for adjusting a position and orientation of the end effector, wherein the actuation unit has at least three motorized degrees of freedom; 
a passive planar mechanism connecting the actuation unit to the end effector; and 
a control unit configured to: 
determine a pose of the end effector using data from sensing of the tracker; 
determine a cutting plane based on the pose of the end effector; 
compare the cutting plane to a target plane for an anatomical structure of a patient; and 
control the actuation unit to bring the cutting plane into alignment with the target plane.
24. 	(Previously Presented) The computer-assisted surgical system of claim 23, wherein the cutting plane is parallel to a plane of the planar mechanism.
25. 	(Previously Presented) The computer-assisted surgical system of claim 23, wherein the cutting plane is orthogonal to a plane of the planar mechanism.
26. 	(Previously Presented) The computer-assisted surgical system of claim 23, wherein the end effector comprises a surgical saw comprising a saw blade configured to oscillate within the cutting plane.
27. 	(Currently Amended) The computer-assisted surgical system of claim 23, wherein the end effector comprises a burr, a laser, a high-pressure water jet, a scalpel, or a lancet
28. 	(Previously Presented) The computer-assisted surgical system of claim 23, further comprising a passive lockable articulated arm holding the actuation unit. 
29. 	(Previously Presented) The computer-assisted surgical system of claim 23, wherein the planar mechanism comprises at least two segments connected by a joint which defines an articulation axis between the segments. 
30. 	(Currently Amended) The computer-assisted surgical system of claim 29, further comprising an encoder, wherein the joint is associated with [[an]]the encoder for determining a position of each segment.
31. 	(Previously Presented) The computer-assisted surgical system of claim 29, further comprising a locking system to lock the joint in position.
32. 	(Previously Presented) The computer-assisted surgical system of claim 29, further comprising stops configured to limit a range of rotation of the segments around the joint.
33. 	(Previously Presented) The computer-assisted surgical system of claim 32, wherein the stops are bulges extending radially outwardly from the joint.
34. 	(Previously Presented) The computer-assisted surgical system of claim 29, further comprising a locking system for locking the end effector to the actuation unit in a rest position.
35. 	(Previously Presented) The computer-assisted surgical system of claim 23, further comprising a locking system for locking the end effector to the actuation unit in a rest position.
36. 	(Previously Presented) The computer-assisted surgical system of claim 35, wherein the locking system comprises a support coupled between the actuation unit and an intermediate part attached to the end effector.
37. 	(Currently Amended) The computer-assisted surgical system of claim 36, wherein the support comprises:
an opening for receiving a protrusion from the intermediate part


38. 	(Currently Amended) The computer-assisted surgical system of claim 36, wherein the support comprises a magnet or an electromagnet for reversibly engaging a magnetic element of the intermediate part.
39. 	(Previously Presented) A method of using the computer-assisted surgical system of claim 23, comprising:
determining poses of the actuation unit, the end effector, and the anatomical structure using localization information provided by a tracking unit;
computing a deviation between the cutting plane and the target plane; and 
if the deviation is less than a threshold, allowing operation of the end effector; and 
if the deviation is greater than or equal to the threshold, not allowing operation of the end effector.
40. 	(Currently Amended) The method of claim 39, further comprising, if the deviation is greater than or equal to the threshold: 
projecting the cutting plane and the target plane in [[the]]a coordinate system of the actuation unit; 
computing a transformation between a plane of the planar mechanism and the cutting plane; 
updating the target plane with the transformation; 
computing a new attitude of the actuation unit to align the cutting plane with the updated target plane; and 
moving the actuation unit to bring the cutting plane into alignment with the updated target plane.
41. 	(Previously Presented) The method of claim 40, further comprising: 
after moving the actuation unit, determining poses of the actuation unit, the end effector, and the anatomical structure; 
computing a deviation between the cutting plane and the updated target plane; and 
if the deviation is less than a threshold, allowing operation of the end effector.
42. 	(Previously Presented) A computer-assisted surgical system, comprising: 
an end effector having an attached tracker; 
an actuation unit for adjusting a position and orientation of the end effector, wherein the actuation unit has at least three motorized degrees of freedom; 
a passive planar mechanism connecting the actuation unit to the end effector; 
a locking system for locking the end effector to the actuation unit in a rest position; and 
a control unit configured to: 
determine a pose of the end effector using data from sensing of the tracker; 
determine a cutting plane based on the pose of the end effector; 
compare the cutting plane to a target plane for an anatomical structure of a patient; and 
control the actuation unit to bring the cutting plane into alignment with the target plane, wherein the control unit is configured to allow movement of the actuation unit only if the rest position is detected. 

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Quaid et al. (US 2006/0142657) discloses an actuation unit (e.g. 33e; para. [0113]) and an end effector (e.g. 50), but fails to disclose at least a planar passive locking mechanism, control unit, tracker, and interrelationships thereof, as claimed. There would have been no obvious reason to modify the Quaid et al. apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Quaid et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Quaid et al. reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. 
III.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: passive planar mechanism in at least claims 23 and 42. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775